UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 23, 2014 (Date of Report - Date of earliest event reported on) Vermont 000-16435 03-0284070 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4oute 5, Derby, Vermont (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number: (802) 334-7915 Not Applicable (Former name, former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 203.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (d)On September 23, 2014, the Boards of Directors of Community Bancorp. (the “Company”) and its wholly-owned subsidiary, Community National Bank (the “Bank”) unanimously appointed David Bouffard, age 57, to the Boards of Directors of the Company and the Bank.Mr. Bouffard will fill the vacancy created by the recent retirement of long-serving director Anne T. Moore, with a term expiring at the Company’s 2015 Annual Meeting of Shareholders.The Boards have not yet determined Mr. Bouffard’s committee assignments. Mr. Bouffard owns and operates the Derby Village Store, in Derby, Vermont.He has served as a former Board Trustee for North Country Hospital including several years as Chairman of the Board, past member of the Board of the Vermont Grocers’ Association and past member of the Advisory Board of Associated Grocers of New England.Mr. Bouffard has been a member of the Bank’s Orleans-Essex Advisory Board since 2012. Additional information about Mr. Bouffard is contained in the Company’s press release announcing his appointment filed as an exhibit to this report. Item 9.01Financial Statements and Exhibits (d)Exhibits.The following exhibit is filed with this report: 99.1 – Press release announcing the appointment of David Bouffard to the Boards of Directors of Community Bancorp. and Community National Bank. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY BANCORP. September 23, 2014 By: /s/Stephen P. Marsh Stephen P. Marsh, Chairman, President & Chief Executive Officer
